MEMORANDUM *
Hassan Abdirahman Mahumud, a citizen of Somalia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of Mahumud’s requests for asylum, withholding of removal, and relief under the Convention Against Torture. We grant Mahumud’s petition for review and reverse the BIA’s denial of Mahumud’s request for asylum.
The BIA’s ruling that Mahumud did not demonstrate reasonable fear he would be persecuted because of his membership in a minority clan is not supported by substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Among other evidence, Mahumud in his testimony, deemed credible by the BIA, made clear that several family members in multiple incidents were persecuted, attacked and killed because of tribal membership and not merely based on general civil strife. Based on our review of the record, including Mahumud’s credible testimony and the relevant State Department reports, “a reasonable factfinder would have to conclude that the requisite fear of persecution existed” and Mahumud is eligible for asylum. See id.
In addition to establishing his eligibility for a discretionary grant of asylum, Mahumud’s credible testimony establishes that it is more likely than not that he will be persecuted on account of his membership in a minority clan if he returns to Somalia. As such, he must also be granted withholding of removal. Chen v. INS, 266 F.3d 1094, 1099, 1103 (9th Cir.2001).
We grant Mahumud’s petition for review and reverse the BIA’s denial of asylum and withholding of removal.1
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because we grant the petition and reverse on these grounds, we need not reach the merits of Mahumud’s other arguments on appeal.